927 F.2d 1256
288 U.S.App.D.C. 401
In re Franklyn C. NOFZIGER.
No. 87-1.
United States Court of Appeals,District of Columbia Circuit.
March 28, 1991.

Division for the Purpose of Appointing Independent Counsels;  Ethics in Government Act of 1978, as Amended.
Before MACKINNON, Presiding Judge, BUTZNER and PELL, Senior Circuit Judges.

ORDER

1
Petitioner alleges in his motion of March 22, 1991 that certain facts were overlooked by the Special Division in deciding that a portion of petitioner's attorneys' fees would not have been incurred but for the requirements of the Independent Counsel Act, that the court did not permit him to demonstrate that certain portions of his fee application will more than satisfy the statutory test, and that he is entitled to submit such facts;  therefore it is


2
ORDERED, that, on or before April 29, 1991, petitioner submit for the court's review, as requested, his "proposed schedule of attorneys' fees that [allegedly] would not have been incurred but for the requirements of the Independent Counsel Act," (and the contract therefor), and all additional material facts and legal authority he considers may be necessary to demonstrate that all or any part of his attorneys' fee application satisfies the statutory test.